MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité‘ Travail Progrès

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

DIRECTION DES FORETS

SERVICEQE LA GESTION FORBSTIBRE «+

N° 15 JMEFPRH/CAB/DGEF/DF-SGF

Convention d'Aménagement et de Transformation, pour
la mise en valeur de l'Unité Forestière d'Aménagement
KABO

Entre les soussignés :

Le Gouvernement de la République du Congo, représenté par son Excellence
Monsieur le Ministre de l'Economie Forestière et de l'Environnerrent, ci dessous
désigné « le Gouvernement », d'une part,

..

À 2 +

Êt

La Congolaise Industrielle des Bois (CIB) représentée par son Directeur Général, ci-
dessous désignée « la Société », d'autre part,

Il a été convenu de conclure la présente convention, conformément à la politique de

gestion durable des forêts et aux stratégies de développement du secteur forestier
national, définies par le Gouvernement

TITRE PREMIER : Dispositions Générales

Chapitre | : Objet et durée de la convention

Article 1 : La présente convention a pour objet l'aménagement durable et la mise en
valeur de l'UFA Kabo située dans la région de la Sangha

Article 2 : La durée de la.présente convention est fixée à quinze (15) ans, à compter

de la date d&#ignature de l'arrété<hppræbatiôn de-ladite convention.
3. me _ F
A la suite $E#'adéption du plan“d'améhagement-durable de l'UFA Kabo prévue à

l'article 12 ci-dessous, la durée de la convention pourrait être modifiée, pour prendre
en compte les dispositions de l'article 67 de la loi 16/2000 du 20 novembre 2000

portant code forestier susvisée

Cette convention est renouvelable, après son évaluation, par l'Administration des
Eaux et Forêts , tel que prévu à l'article 34 ci-dessous.

Chapitre Il: Dénomination-Siège Social-Objet et Capital Social de la Société

Article 3: La Société est constituée en Société Anonyme

dénommée Congolaise Industrielle des Bois (CIB)

de droit congolais

Son siège social est fixé à Ouesso, Boîte Postale 41, République du Congo

Il pourra être transféré en tout autre lieu de la République par décision de
l'Assemblée Générale Extraordinaire des actionnaires.

Article 4: La société a pour objet l'exploitation, la transformation, le transport et la
*-# commercialgaÿon des bois et.des pmduiis dérivés
Igaÿon is :

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer ses activités, ainsi que
toute opération commerciale, mobilière se rattachant directement ou indirectement à

l'objet de la société

Article 5: Le capital social de la société est fixé à 2.070.000.000 de francs CFA
Toutefois, il pourra être augmenté en une ou plusieurs fois, par voie d'apport en
numéraire, par incorporation des réserves ou des provisions ayant vocation à être
incorporées au capital social et par apport en nature.

Article 6: Le montant actuel du capital social, divisé en 414.000 actions de 5.000

FCFA chacune, est réparti comme suit

ACTIONNAIRES NOMBRE IVALEUR  D'UNE|VALEUR TOTALE.

| ID'ACTIONS ACTION (FCFA) _ |(F CFA)

[Ssai [293.981 5.000 1.199.055.000

s TT. 174000 | 5.000 870.000.000

Docteur HL SFŒL EE EE 25.000 ]
M SCHNYDER WILHELM 2 5.000 10.000 |

[MSOLLER HERBERT 1 5.000 5.000 1
EXOTIAK SA _ ï 5.000 5.000

[TOTAL 414.000 5.000 2.070.000.000

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes
législatifs et réglementaires en la matière
s.

_ gispositions du cahier de charges peeuier de la présente convention

Titre deuxième : Définition des Unités Forestières d'Aménagement (UFA Kabo)

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, la société est autorisée à exploiter l'Unité Forestière
d'Aménagement de Kabo, d'une superficie de 267.048 ha, et située dans la zone 1
(Ouesso) du Secteur Forestier Nord, dans la Sangha.

L'UFA Kabo est délimitée ainsi qu'il suit

- Au Sud: par le parallèle PEN situé à 7 km au Nord du confluent Mbolo-

# ,Sangha,

‘A l'Ouest ar la Sangha, pis la Arontière Éongo- -République Centrafricaine
jusqu'à la rivière Ndoki ;

-_ Au Nord-par la rivière Ndoki jusqu'à sa confluence avec la rivière Goualouogo ;
ensuite la rivière Goualouogo en amont jusqu'au parallèle 02°12 ; ouis on suit ce
parallèle vers l'Est jusqu'à la limite régionale Sangha-Likouala

-_ AlESst, par la limite entre la région de la Sangha et de la Likouala

Titre troisième : Engagements des parties
Chapitre ! : Engagements de la société

Article 9: La société s'engage à respecter la législation et la réglementation
forestières en vigueur notamment :

- Elle doit effectuer des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir à la Direction Régionale de
l'Economie Forestière de la Sangha, dans les délais prescrits par la
réglementation en vigueur

- ‘Elle s'endidé admet à tranéMettré les êtats ‘de production à l'Administration
des Eaux et Forêts, dans les délais prévus par les textes réglementaires en
vigueur.

- Elle ne doit ni céder, ni sous-traiter la présente convention

Article 10: En attendant l'élaboration du plan d'aménagement, l'exploitation de
l'UFA Kabo se fera sur la base des conditions prévues par l'arrêté
2632/MEFPRH/DGEF/DF-SIAF du 06 juin 2002 définissant les Unités Forestières
d'Aménagement (UFA) du domaine forestier de la zone (Ouesso) du secteur forestier
Nord et précisant les modalités de leur gestion et de leur exploitation.

La Société s'engage notamment à atteindre le volume maximum annuel de l'UFA
concédée, conformément au planning présenté au cahier de charges particulier, sauf
crise du marché ou cas de force majeure

Article 11 : La société s'engage à mettre en valeur l'UFA Kabo conformément aux
normes techniques établies par l'Administration des Eaux et Forêts et aux

+ À .» :
ms. ».Atticle 12: La société »«s engage à poursuivre, sous le contrôle des services
compétents AuMinistère chargé dé8 Eæix el Forêts, les travaux d'élaboration du
plan d'aménagement durable de l'UFA Kabo

A cet effet, celle-ci a faite appel à un bureau d'études spécialisé, après avis du
Ministre chargé des Eaux et Forêts.

L'élaboration du plan d'aménagement se fera suivant les normes édictées par la
Direction générale de l'Economie Forestière

Article 13: L'élaboration du plan d'aménagement durable est à la charge de la
société

Les conditions d'élaboration du plan d'aménagement durable sont définies dans le
protocole conclu entre la Direction Générale de l'Economie Forestière et la société

en date du 13 octobre 2000

Article 14 : La Société s'engage à mettre en œuvre le plan d'aménagement durable
à élaborer.

+- *"A cet effet, ll devra Créer. en, son gein une cellule chargée de coordonner
l'élaboration et la mise en œuvre dudit plan d'aménagement

Les dépenses relatives à la mise en œuvre du plan d'aménagement sont à la charge
de la société. Toutefois, celle-ci peut, avec l'appui du département des Eaux et
Forêts, rechercher des financements extérieurs, pour réaliser certaines actions
notamment celles liées à la gestion et à la conservation de la diversité biologique.

Article 15 : Un avenant à la présente convention sera signé entre les deux parties,
après l'adoption du plan d'aménagement durable, pour prendre en compte les
prescriptions et préciser les modalités de mise en œuvre dudit plan.

Article 16: La société s'engage à développer les unités industrielles et à diversifier
la production transformée de bois, selon le programme d'investissement et le
planning de production, présentés au cahier de charges particulier.

Article 17: La société s'engage à assurer. la bonne exécution du programme
d'investissement tel qu'il est prévu au cahier de charges particulier, sauf cas de force
majeure, prévu à l’article 30 ci-dessous

+ ni . de + ” Los .» a

Article 18: EG cobvrir les investi$semefîts, la sociêté aura recours à tout ou partie

de son cash flow, aux capitaux de ses actionnaires et aux financements extérieurs à

moyen et long termes

Article 19: Lorsque la pleine capacité de production sera atteinte la société s'engage
à avoir des effectifs du personnel conformes aux détails précisés au cahier de

charges particulier.

Article 20 : La société s'engage à recruter des cadres nationaux, à assurer et a
financer leur formation, selon les dispositions précisées au cahier de charges.

Article 21: La société s'engage à collaborer avec l'Administration des Eaux et
Forêts, pour une gestion rationnelle de la faune dans l'UFA concédéz. Elle s'engage
notamment à assurer le financement de la mise en place et du fonctionnement des
«Unités de Surveillance et de Lutte Anti-Braconnage »  (USLAB), suivant un
protocole d'accord établi avec la Direction Générale de l'Economie Forestière.

Article 22: La société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales
ou locales de la région de la Sangha, tels que prévus au cahier de charges particulier
de la convention.

m. ».. Chapitre Il : Engagements du Gouvernement
ï Fr OR po
Article 23 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles. ||
garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par

les agents des Eaux et Forêts.

Article 24: Le Gouvernement s'engage à maintenir le VMA de l'UFA concédée
jusqu'à l'adoption d'un plan d'aménagement durable ; sauf cas de crise sur le
marché de bois ou cas de force majeure

Article 25: Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers.

Titre quatrième : Modification - Résiliation de la Convention et cas de force
majeure

*:# Chapitre l:aMedification et Révisieën » « ,

Article 26 : Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des deux
parties l'exige, ou encore lorsque son exécution devient impossible pour une raison
de force majeure

Article 27: Toute demande de modification de la présente convention devra être
formulée par écrit, par l'une des parties. Cette modification n'entrera. en vigueur que
si elle est signée par les représentants des deux parties.

Chapitre Il : Résiliation de la convention

Article 28: En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires,
après une mise en demeure restée sans effet, dans les délais indiqués, qui, dans
tous les cas, ne doivent pas dépasser trois mois

Cette résiliation intervient également en cas de manquements graves à la législation
+. *-#et à la réglgmentation ftrestières, Adüment constatés et notifiés à la société par
l'Administration deë Eaux et Forêts ? L
Article 21: La société s'engage à collaborer avec l'Administration des Eaux et
Forêts, pour une gestion rationnelle de la faune dans l'UFA concédéz. Elle s'engage
notamment à assurer le financement de la mise en place et du fonctionnement des
«Unités de Surveillance et de Lutte Anti-Braconnage »  (USLAB), suivant un
protocole d'accord établi avec la Direction Générale de l'Economie Forestière.

Article 22: La société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales
ou locales de la région de la Sangha, tels que prévus au cahier de charges particulier
de la convention.

…. ».. Chapitre Il : Engagements du Gouvernement
! Fr OR pe
Article 23 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles. ||
garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par

les agents des Eaux et Forêts.

Article 24: Le Gouvernement s'engage à maintenir le VMA de l'UFA concédée
jusqu'à l'adoption d'un plan d'aménagement durable ; sauf cas de crise sur le
marché de bois ou cas de force majeure

Article 25: Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers.

Titre quatrième : Modification - Résiliation de la Convention et cas de force
majeure

*-# Chapitre l:æMedification et Révisien » «+ ,

Article 26 : Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des deux
parties l'exige, ou encore lorsque son exécution devient impossible pour une raison
de force majeure

Article 27: Toute demande de modification de la présente convention devra être
formulée par écrit, par l'une des parties. Cette modification n'entrera. en vigueur que
si elle est signée par les représentants des deux parties.

Chapitre Il : Résiliation de la convention

Article 28: En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires,
après une mise en demeure restée sans effet, dans les délais indiqués, qui, dans
tous les cas, ne doivent pas dépasser trois mois.

Cette résiliation intervient également en cas de manquements graves à la législation

+. *-#et à la réglgmentation ftrestières düment constatés et notifiés à la société par
l'Administration deë Eaux et Forêts ? L

——

La résiliation de la convention se fera par un arrêté du Ministre chargé des Eaux et

Forêts D «
À nm pp

Article 29: Les dispositions de l'article 28 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de la présente convention ne commence pas dans un
délai d'un an à compter de la date de Signature de son arrêté d'approbation où
encore lorsque les activités du chantier sont arrêtées pendant Un an, sauf cas de
force majeure défini à l'article 30 ci-dessous

Chapitre Ill : Cas de force majeure

Article 30: Sont qualifiés de «cas de force majeure » tous les événements
indépendants de la volonté de la société, extérieurs à l'entreprise et susceptibles de
nuire aux conditions dans lesquelles elle doit réaliser normalemert son programme
de production et d'investissements

Toutefois, la grève issue d'un litige entre la Société et son personnel, pour la non
observation de la législation du travail ne pourra être considérée comme cas de force

majeure.

Article 31: Au cas où l'effet de force majeure n'excède pas six mois, le délai de

-l'exploitatwnsera prolongé par raféporéà la Période’ marquée par la force majeure

Si l'effet de force majeure dure plus de six mois, l'une des parties peut soumettre la
situation à l'autre, en vue de sa résolution

Les parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision doit aboutir à la résiliation de la présente convention

Titre cinquième : Règlement des différends et attributions de juridiction

Article 32 : Les parties conviennent de régler à l'amiable tout différend qui résulterait
de l'exécution de cette convention

En cas de désaccord, le litige sera porté devant le Tribunal de Commerce du siège
social de la Société

Titre sixième : Dispositions finales
Article 33: En cas de liquidation ou de résiliation de la convention, la Société devra

solliciter l'approbation dt Ministre fhargé des Eaux et Forêts pour vendre ses actifs
ét transférer leur Montant, et pour liquider son matériel et ses installations

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 rovembre 2000
portant Code Forestier sont applicables de plein droit

Article 34: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts LV

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités qui étudieront la possibilité ou non de sa
reconduction.

Article 35: Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire.

Article 36: La présante convention, qui abroge le contrat de transform

.
industriell@n# 1/MEFPRH/DGEF/ŸF-S&F du‘10 maïs 1999, signé entre la socié:
le Gouvernement de la République, sera approuvée par arrêté du Ministre chargé
des Eaux et Forêts, et entrera en vigueur à compter de la date de signature dudit
arrêté./-
Fait à Brazzaville, le 13 Novemebre 2002
Pour la Société, Pour le Gouvernement,
Le Directeur Général Le Ministre de l'Econcmie Forestière
et de l'Environnement,
.. ,.

Sn À OR pe

€ Jean Marie MEVELEC «serions

- À mp
